COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                              §
 EL PASO CENTRAL APPRAISAL                                    No. 08-14-00283-CV
 DISTRICT AND DINAH L. KILGORE,               §
 IN HER OFFICIAL CAPACITY AS                                      Appeal from
 CHIEF APPRAISER OF EL PASO                   §
 CENTRAL APPRAISAL DISTRICT,                               County Court at Law No. 5
                                              §
                       Appellants,                          of El Paso County, Texas
                                              §
 v.                                                         (TC # 2014-DCV-0446)
                                              §
 WESTERN REFINING COMPANY, L.P.,
                                              §
                       Appellee.

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion filed by Appellants, El Paso Central Appraisal

District and Dinah L. Kilgore, in her official capacity as Chief Appraiser of El Paso Central

Appraisal District, and Appellee, Western Refining Company, L.P., to dismiss the appeal

pursuant to TEX.R.APP.P. 42.1(a)(2) because the dispute between the parties has been resolved.

We grant the motion and dismiss the appeal. Costs of the appeal are taxed against the party

incurring same. See TEX.R.APP.P. 42.1(d).


March 19, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)